Citation Nr: 1231474	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder (claimed as a goiter disorder).

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain with degenerative disc disease.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to January 19, 2011.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity, from January 19, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2008 and July 2009 rating decisions.

In September 2008, the RO, inter alia, granted service connection and assigned an initial, 10 percent rating for a lumbar strain with right lower extremity radiculopathy, effective September 1, 2008; but denied service connection for a thyroid disorder.  In October 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for service-connected lumbar strain with right lower radiculopathy and with the RO's denial of service connection for a thyroid disorder.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In the July 2009 rating decision, the RO assigned a separate 10 percent rating for radiculopathy of the right lower extremity, also from September 1, 2008.  The Board notes that the aforementioned October 2008 NOD, August 2009 SOC, and September 2009 substantive appeal each also address the separate  rating assigned for the Veteran's right lower extremity radiculopathy.  Subsequently, in a June 2011 rating decision, the RO granted a higher, 20 percent rating for radiculopathy of the right lower extremity, effective January 19, 2011.

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for lumbar strain with degenerative disc disease and radiculopathy of the right lower extremity, the Board has characterized each claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher, 20 percent rating for radiculopathy of the right lower extremity from January 19, 2011, inasmuch as higher ratings for this disability are available both before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating for radiculopathy of the right lower extremity remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his substantive appeal, the Veteran requested a hearing before a Board member.  In February 2012, the Veteran specifically requested that he be afforded a video conference hearing.  Accordingly, a February 2012 letter informed the Veteran that his hearing was scheduled to take place in March 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  While the Veteran complained of neck symptoms that were attributed to a thyroid condition during service, medical evidence does not support a finding that the Veteran currently has, or at any time pertinent to this appeal has had, a thyroid disability.

3.  Since the September 1, 2008 effective date of the award of service connection, the Veteran's lumbar strain with degenerative disc disease has been manifested by pain radiating into his right lower extremity (for which a separate rating for radiculopathy in the right lower extremity has been assigned as of that date), and reduced range of motion that includes forward thoracolumbar flexion to no less than 90 degrees and a combined range of motion of the thoracolumbar of no less than 170 degrees, and moreover, has not been productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour; kyphosis; ankylosis of the spine; or any periods of incapacitation.

4.  From the September 1, 2008 effective date of the award of service connection through January 18, 2011, the Veteran's radiculopathy of the right lower extremity was manifested by incomplete and mild paralysis of the sciatic nerve that is whole sensory in involvement.

5.  Since January 19, 2011, the Veteran's radiculopathy of the right lower extremity has been manifested by incomplete and moderate paralysis of the sciatic nerve that is wholly sensory in involvement.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for an initial rating in excess of 10 percent for lumbar strain with degenerative disc disease are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to January 19, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).


4.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity, from January 19, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.


Following the awards of service connection for lumbar strain with degenerative disc disease and for radiculopathy of the right lower extremity, and the Veteran's disagreement with each initial rating assigned, in a May 2010 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher ratings, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA, consistent with Pelegrini.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the May 2010 letter, and opportunity for the Veteran to respond, the June 2011 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records and reports from August 2008 and January 2011 VA examinations.  Also considered in connection with each claim are written statements by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted.  In this regard, the RO's July 2008 and May 2010 letters invited the Veteran to provide any evidence in his possession, or alternatively, to provide information as to the dates and location of any VA treatment, or, the location of any privately received treatment, on a VA Form 21-4142 release.  Nonetheless, the Veteran did not respond to either letter.

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has also held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b), (c).  In the absence of any information from the Veteran as to the dates and locations of any VA or private treatment for the disabilities at issue, VA is not under any duty in this case to seek further evidence.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a thyroid disorder must be denied on the basis of current disability.

During an August 2008 VA examination, the Veteran reported that he had experienced swelling in his neck during his active duty service and had been told that he was felt to have an enlarged thyroid.  Consistent with the Veteran's memory, service treatment records show that the Veteran was treated during service in 1999 for a lump in his lower neck.  An ultrasound performed at that time was interpreted as being consistent with thyroid goiter.  Apparently, the Veteran was prescribed medication for treatment of thyroid problem.

Nonetheless, the Veteran also reported during his August 2008 VA examination that he did not take the medications for thyroid goiter during service, because he apparently did not agree with the thyroid goiter diagnosis.  The Veteran stated that he was never treated following service by an endocrinologist for thyroid goiter and that he now believed that he was euthyroid (having normal thyroid function) and no longer had goiter, if in fact he ever did.  Indeed, a physical examination performed by the examiner did not reveal any abnormalities related to the thyroid, and no diagnosis of thyroid goiter, or any other thyroid condition, was made.

Similarly, and consistent with the Veteran's statements to the VA examiner, the claims file does not indicate any post-service thyroid treatment; nor does it contain any other evidence indicating a thyroid disorder at any time after the Veteran's separation from service.  Significantly, neither the Veteran nor his representative has presented or identified any medical evidence or opinion that support a finding that, fundamentally, the Veteran does, in fact, have a thyroid disorder upon which to predicate an award of service connection.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a thyroid disorder (claimed as a goiter disorder) must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.



Furthermore, to whatever extent the Veteran and/or his representative attempt to support the claim on the basis of lay assertions, alone, such attempt must fail.  Matters of medical diagnosis of disabilities such as the thyroid disorder here at issue (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Here, neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a thyroid disorder.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge') As such, lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for a thyroid disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the matter of current thyroid disability, a required element of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, each question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

A.  Lumbar Strain with Degenerative Disc Disease

In this appeal, as indicated, the RO granted service connection for lumbar strain with right lower extremity radiculopathy, effective September 1, 2008, and assigned an initial rating of 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Ultimately, the Veteran's right lower extremity radiculopathy was evaluated separately pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  In an apparent effort to reflect these separate ratings, the RO recharacterized the Veteran's lumbar spine disability as "lumbar strain with degenerative disc disease" in its May 2011 SSOC.

The actual criteria for rating spine disabilities are set forth in rating formulas.  Effective September 6, 2003, degenerative arthritis and IVDS is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations), and IVDS is to be rated either under the General Formula or the formula based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine. The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees each, are considered normal range of motion of the thoracolumbar spine.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.  

Under the Formula for Rating IVDS on the basis of Incapacitating Episodes (Formula for Rating IVDS), effective from September 26, 2003, ratings are assigned on the basis of the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  Under the Formula for Rating IVDS, a 10 percent rating requires incapacitating episodes having a total duration of at least one week, but less than 2 weeks, during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months. A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Notes 1 and 2.

The relevant evidence in the record includes the Veteran's service treatment records, which show that the Veteran initially sustained a lumbar strain during service in 1985.  Subsequent service treatment records indicate ongoing complaints of low back pain which radiated into his right leg.  MRIs performed in June 2004, April 2006, and August 2006 revealed lumbar disc disease and disc bulging with associated stenosis of the central canal at L4-5 and L5-S1.  During a medical review, which was performed in lieu of a Medical Evaluation Board examination, the Veteran reported that he had been experiencing flare-ups of pain since December 2006, was unable to perform a three mile walking test, and had been placed on physical profile for the past three years with restrictions on run testing and cycle ergometry testing.

Following his separation from service, the Veteran was afforded a VA examination in August 2008 to assess the nature of his lumbar spine disorder.  During the examination, he reported moderate and constant low back pain; however, denied requiring any surgery for his back.  In describing his occupational functioning and activity level, the Veteran stated that he was working as a medical technician (parenthetically, the Board notes that the August 2011 report pertaining to the VA examination for his claimed thyroid disorder reflects that the Veteran described his occupation as a "911 telephone call taker") and that he experienced difficulty with sitting for more than two hours, standing for more than five minutes, walking more than three hours, and bending and lifting more than 80 pounds.

Range of motion testing revealed full lumbar extension to zero degrees, flexion to 90 degrees with pain beginning at 80 degrees, lateral flexion to 30 degrees bilaterally with pain beginning at 20 degrees to each side, and rotation to 30 degrees bilaterally with pain also beginning at 20 degrees to each side.  Repetitive motion of the spine did not result in any further loss of motion secondary to pain, fatigue, weakness, or lack of endurance.  The Veteran demonstrated a mildly antalgic gait.

During a January 2011 VA examination, the Veteran reported that he was currently unemployed; however, the Veteran does not appear to assert that his employment status was due to symptoms from his back, as he reported that his symptoms seemed to only mildly affect his employment and activities of daily living.  Regarding his current symptoms, he reported ongoing and chronic pain in his middle back.  The Veteran appeared to describe some diminution of function in comparison to his level of function at his prior VA examination, as he stated that he was able to stand for 45 minutes, sit for 20 minutes, walk distances up to one mile, and was unable to lift weights of more than 40 pounds.  He also reported flare-ups of his symptoms which occurred once every six months and lasted from three to four days.  He again denied having any incapacitating episodes.

During the examination, palpation of the lumbar spine indicated mild tenderness.  The Veteran was able to produce thoracolumbar motion which included extension that was limited by 20 degrees with pain reported over the last 10 degrees of motion, flexion to 90 degrees with pain beginning at 60 degrees, right lateral flexion to 30 degrees with pain beginning at 20 degrees, left lateral flexion to 15 degrees with pain reported throughout motion, right lateral rotation to 30 degrees with pain reported from 20 degrees, and left lateral rotation to 25 degrees with pain beginning at 15 degrees.  After three repetitions of motion, the examiner did not observe any further loss of motion due to pain, fatigue, weakness, or lack of endurance.

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that a rating in excess of 10 percent is not warranted at any point since the September 1, 2008 effective date of the award of service connection for lumbar strain with degenerative disc disease.

As indicated above, thoracolumbar range of motion testing performed over the course of this period has demonstrated some loss of thoracolumbar motion but has not reflected forward flexion that is limited to 60 degrees or less or combined thoracolumbar spine motion of 120 degrees or less, as required for the next higher rating for this staged period under the General Rating Formula.  As noted above, range of motion testing performed at his August 2008 and January 2011 VA examinations revealed thoracolumbar flexion of 90 degrees both times and combined thoracolumbar motion of 210 and 170 degrees respectively.

As discussed above, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Spine Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his VA examinations, the Veteran reported pain during thoracolumbar range of motion testing and after repetitive thoracolumbar motion.  Nonetheless, given the extent of thoracolumbar flexion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 60 degrees or less or loss of combined thoracolumbar motion to 120 degrees or less, even after taking reported pain and fatigue into consideration.  Moreover, to the extent that pain, fatigue, weakness, or lack of endurance was reported by the Veteran after repetitive motion at his VA examinations, the VA examiners from both examinations noted that the Veteran did not demonstrate any further loss of motion or function due to those symptoms.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a disability rating in excess of 10 percent may not be granted, under the General Spine Rating Formula, on the basis of restricted thoracolumbar motion for any period of time since September 1, 2008.

Moreover, the in-service radiological lumbar spine studies and treatment notes and the post-service VA examination reports simply do not reflect or suggest any objective findings of ankylosis in the spine.  Hence, a disability rating higher than 10 percent also cannot be granted under the General Spine Rating Formula on the basis of ankylosis for any period since September 1, 2008. 

The Board also has considered whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating, pursuant to Note (1) of the General Spine Rating Formula.  As noted above, however, the Veteran has already been awarded service connection for radiculopathy in his right lower extremity, also from September 1, 2008-the ratings for which are addressed separately, below-and there is no medical evidence even suggesting that the Veteran has any other neurological manifestation(s) of service-connected lumbar spine disability.

Likewise, the Formula for Rating IVDS provides no basis for any higher rating at any time pertinent to this appeal.  Although disc problems were shown over the course of the Veteran's active duty service and during his post-service VA examinations, the Veteran's low back disability has not been shown to involve IVDS with incapacitating episodes.  In this regard, the service treatment records reflect some physical limitations but do not indicate that bed rest was medically prescribed at any time during the Vete  ran's active duty service.  Similarly, the Veteran expressly denied having had any incapacitating episodes at both of his post-service VA examinations.  Accordingly, a disability rating in excess of 10 percent for the Veteran's lumbar spine disability is also not warranted under the Formula for Rating IVDS.


B.  Radiculopathy of the right lower extremity

1. Period Prior to January 19, 2011

As discussed above, the RO's July 2009 rating decision assigned a separate initial rating of 10 percent for radiculopathy of the right lower extremity, effective from September 1, 2008.  This rating was assigned pursuant to the criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the evidence pertinent to the staged period at issue, and in light of the applicable criteria, the Board finds that, prior to January 19, 2011, a rating in excess of 10 percent for the Veteran's right leg radiculopathy is not warranted.

In this regard, service treatment records reflect initial complaints of radiating back pain into the right leg in May 2001.  The Veteran was diagnosed at that time with sciatica.  Subsequent service treatment records reflect ongoing complaints of radicular symptoms in the right leg.  During an October 2007 in-service neurological evaluation, the Veteran reported back pain radiating into his right leg that had been managed by facet block injections received from October through December of 2006.  A neurological examination performed at that time revealed decreased sensation in the right shin, dorsal area of the right foot, and the second through fifth toes on the right foot.  During an April 2008 in-service treatment, the Veteran was diagnosed again with sciatica.

During his August 2008 VA examination, the Veteran reported moderate and constant radiation of back pain into his right leg with associated numbness, tingling, weakness, and fatigue.  Neurological testing revealed mild sensory loss in the right lower extremity with decreased motor function that was measured as being four on a scale of five.  No other neurological symptoms are noted.  As discussed previously, the Veteran denied having any incapacitating episodes during the examination.  Overall, the VA examiner diagnosed mildly active radiculopathy in the right lower extremity.  This opinion is not contradicted by other evidence in the record.

In view of the symptoms reported by the Veteran, the neurological findings shown at the August 2008 VA examination, and the VA examiner's characterization of mildly active radiculopathy, the Board finds that the Veteran's radiculopathy of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve with wholly sensory involvement.  Accordingly, a rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to January 19, 2011, is not warranted.

2.  Period From January 19, 2011

In a June 2011 rating decision, the RO granted an increased rating of 20 percent for radiculopathy of the right lower extremity, effective January 19, 2011.  This rating was also assigned pursuant to Diagnostic Code 8520, the criteria for which are outlined fully above.

Considering the evidence pertinent to the staged period at issue, and in light of the applicable criteria, the Board finds that, since January 19, 2011, a rating in excess of 20 percent for the Veteran's right leg radiculopathy is not warranted.

During a January 19, 2011 VA examination-the apparent impetus for the 20 percent rating assigned-the Veteran described right leg symptoms which included numbness in his lateral thigh, down to his calf, and into the three middle toes of his right foot.  Again, he denied having any incapacitating episodes.  A neurological examination performed at that time revealed decreased sensation to touch in the right lower extremity, specifically in his right three toes and in the lateral aspects of his thigh and calf.  Sensation and strength was otherwise normal throughout the Veteran's body.  The examiner diagnosed degenerative disc disease of the lumbar spine with herniated disc and right lower extremity radiculopathy.  The radiculopathy was characterized by the examiner as being moderate in nature and moderately active.  Once again, the VA examiner's January 2011 findings and opinions are not contradicted by other evidence in the record.

The neurological symptoms described by the Veteran, the objective findings on examination, and the January 2011 VA examiner's finding of moderate and moderately active right leg radiculopathy indicates a disability picture that is consistent with moderate incomplete paralysis of the sciatic nerve that is wholly sensory in involvement.  Accordingly, a rating in excess of 20 percent for radiculopathy of the right lower extremity, from January 19, 2011, is not warranted.

C. All Claims 

As indicated above, in adjudicating each claim for higher rating, the Board has, in addition to the medical findings and assessments, considered the Veteran's reported symptoms, which he is certainly competent to assert. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also as indicated, however, the criteria for higher ratings for each disability under consideration require specific medical findings, which the Veteran does not have the appropriate training or expertise to render.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Thus, although considered, the Veteran own assertions are not considered more persuasive than the range of motion testing results and other pertinent clinical findings of record. 

For the foregoing reasons, the Board concludes that, pursuant to Fenderson (cited above), there is no basis, or further basis, for staged rating of the lumbar strain with degenerative disc disease or associated radiculopathy of the right lower extremity, respectively, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered application of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any time pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53- 56.



ORDER

Service connection for a thyroid disorder (claimed as a goiter disorder) is denied.

An initial rating in excess of 10 percent for lumbar strain with degenerative disc disease is denied. 

An initial rating in excess of 10 percent rating for radiculopathy of the right lower extremity, prior to January 19, 2011, is denied.

A rating in excess of 20 percent for radiculopathy of the right lower extremity, since January 19, 2011, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


